Exhibit 23.1 Exhibit 23.1 Consent of Peterson Sullivan CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement on FormS-1/A (Amendment No. 2) of BioLifeSolutions, Inc. of our report dated February 12, 2014, on our audits of the financial statements of BioLife Solutions, Inc. as of and for the years ended December 31, 2013 and 2012.We also consent to the reference to us under the heading "Experts" in the Registration Statement on Form S-1/A (AmendmentNo. 2). /S/ PETERSON SULLIVAN LLP Seattle, Washington February 14, 2014
